Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-4 Filed: 01/18/19 Page: 1 of 4 PAGEID #: 7148




                             APPENDIX D
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-4 Filed: 01/18/19 Page: 2 of 4 PAGEID #: 7149
                               APPENDIX D: Plaintiffs’ Live Witnesses

       1. Marcia Fudge

    Plaintiffs anticipate that Ms. Fudge will provide testimony about the treatment of the Eleventh
    Congressional District in the 2011 redistricting.

       2. Christopher Glassburn

    Plaintiffs anticipate that Mr. Glassburn will provide testimony about the negotiations between
    Democrats and Republicans regarding H.B. 369.

       3. Nina Turner

    Plaintiffs anticipate that Ms. Turner will provide testimony about the negotiations between
    Democrats and Republicans regarding H.B. 369.

       4. Mark Salling

    Plaintiffs anticipate that Dr. Salling will provide testimony about the database containing
    historical election data created by Cleveland State University for use in the redistricting process.

       5. Andre Washington

    Plaintiffs anticipate that Mr. Washington will provide testimony as to the impact of the 2011
    congressional map on the Ohio A. Phillip Randolph Institute and its Democratic members.

       6. Jen Miller

    Plaintiffs anticipate that Ms. Miller will provide testimony as to the impact of the 2011
    congressional map on the League of Women Voters of Ohio and its Democratic members.

       7. Nathaniel Simon

    Plaintiffs anticipate that Mr. Simon will provide testimony as to the impact of the 2011
    congressional map on the Hamilton County Young Democrats and its Democratic members.

       8. Linda Goldenhar

    Plaintiffs anticipate that Ms. Goldenhar will provide testimony as to the impact of the 2011
    congressional map on herself.

       9. Douglas J. Burks

    Plaintiffs anticipate that Mr. Burks will provide testimony as to the impact of the 2011
    congressional map on himself.




                                                     1
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-4 Filed: 01/18/19 Page: 3 of 4 PAGEID #: 7150
                               APPENDIX D: Plaintiffs’ Live Witnesses

       10. Kathryn Deitsch

    Plaintiffs anticipate that Ms. Deitsch will provide testimony as to the impact of the 2011
    congressional map on herself.

       11. Mark John Griffiths

    Plaintiffs anticipate that Mr. Griffiths will provide testimony as to the impact of the 2011
    congressional map on himself.

       12. Ria Megnin

    Plaintiffs anticipate that Ms. Megnin will provide testimony as to the impact of the 2011
    congressional map on herself.

       13. Andrew Harris

    Plaintiffs anticipate that Mr. Harris will provide testimony as to the impact of the 2011
    congressional map on himself.

       14. Aaron Dagres

    Plaintiffs anticipate that Mr. Dagres will provide testimony as to the impact of the 2011
    congressional map on himself.

       15. Elizabeth Myer

    Plaintiffs anticipate that Dr. Myer will provide testimony as to the impact of the 2011
    congressional map on herself.

       16. Beth Hutton

    Plaintiffs anticipate that Ms. Hutton will provide testimony as to the impact of the 2011
    congressional map on herself.

       17. Stephanie White

    Plaintiffs anticipate that Ms. White will provide testimony as to the impact of the 2011
    congressional map on herself.

       18. John Fitzpatrick

    Plaintiffs anticipate that Mr. Fitzpatrick will provide testimony as to the impact of the 2011
    congressional map on himself.




                                                     2
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-4 Filed: 01/18/19 Page: 4 of 4 PAGEID #: 7151
                               APPENDIX D: Plaintiffs’ Live Witnesses

       19. Dr. Wendy K. Tam Cho

    Plaintiffs anticipate that Dr. Cho will testify concerning her simulated map analysis of Ohio’s
    congressional districts.

       20. William S. Cooper

    Plaintiffs anticipate that Mr. Cooper will testify to the remedial and hypothetical maps for Ohio’s
    congressional districts.

       21. Dr. Lisa Handley

    Plaintiffs anticipate that Dr. Handley will testify to the Voting Right Act (VRA) analysis she did
    for Ohio’s congressional district that includes Cuyahoga County.

       22. Dr. David Niven

    Plaintiffs anticipate that Dr. Niven will testify to the analysis he did of Ohio’s congressional
    boundaries.

       23. Dr. Christopher Warshaw

    Plaintiffs anticipate that Dr. Warshaw will testify to the partisan bias and responsiveness of
    Ohio’s congressional districts. He will further testify to the effects that gerrymandering has
    representation in Congress.




                                                      3
